Citation Nr: 9929024	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  98-11 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to service connection for hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active service in the Air Force from March 
1952 to March 1956.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a June 1998 rating 
decision of the Little Rock, Arkansas Regional Office (RO) of 
the Department of Veterans Affairs (VA) which denied 
entitlement to service connection for hearing loss.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The evidence of record does not establish that the 
appellant currently has a diagnosis of any hearing loss that 
is related to service.  The appellant has submitted no 
medical evidence showing that any existing hearing pathology 
is related to service. 

3.  The appellant also has not submitted medical evidence of 
any nexus between any current hearing loss and any disease or 
injury incurred during service to justify a belief by a fair 
and impartial individual that the claim is well-grounded.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for service connection for hearing loss, and, 
therefore, there is no statutory duty to assist the appellant 
in developing facts pertinent to this claim.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.385 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131.  
A disability, which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Sensorineural hearing loss, 
if not shown in service, may be service-connected if shown to 
be disabling to a degree of 10 percent or more during the 
first post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

The threshold question with regard to any claim for service 
connection is whether it is well-grounded under 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is one that is plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The initial 
burden is on the person who submits a claim to present 
evidence that it is well-grounded.  If such evidence is not 
submitted, there is no VA duty to assist the appellant in 
developing facts pertinent to the claim.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter Court) has said that the statutory "duty to 
assist" under 38 U.S.C.A. § 5107(a) does not arise until 
there is a well-grounded claim.  Grivois v. Brown, 6 Vet. 
App. 136 (1994); Gilbert v. Derwinski, 1 Vet.App. 49, 55 
(1990).  For a claim to be well-grounded, there must be more 
than just an allegation; a claimant must submit supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

The three elements of a "well-grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well-grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or is beyond the competence of the 
person making the assertion.  See King v. Brown, 5 Vet. App. 
19 (1993).  In this case, the evidentiary assertions are 
beyond the competence of the appellant.

The medical evidence of record indicates that the appellant 
underwent an entrance into service examination in February 
1952.  The examination revealed that the appellant had normal 
ears and normal eardrums.  His demonstrated whispered voice 
hearing was 15/15 bilaterally.  The service medical records 
do not contain any evidence that the appellant was treated at 
any time during service for a hearing problem.  The service 
medical records also indicate that the appellant underwent a 
separation from service examination in February 1956, and 
that he again had normal ears and normal eardrums.  His 
demonstrated whispered voice hearing was again 15/15 
bilaterally.  

The appellant submitted a report from the Triplet Hearing 
center indicating that he underwent an audiologic evaluation 
in January 1994; pure tone thresholds, in decibels, were as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
30
50
45
LEFT
20
35
45
55
50

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 100 percent in the left ear.

Although the appellant has contended that he sustained has 
bilateral hearing loss as the result of prolonged exposure to 
"deafening noise" from diesel electric power plants without 
the benefit of hearing protection during his active service 
in the Air Force, his service medical records contain no 
findings of hearing loss.  In this regard, the Board observes 
that not only was hearing loss not shown during service, 
there was no indication of a history of hearing loss when he 
was examined for separation from service in February 1956, at 
which time his demonstrated whispered voice hearing was 15/15 
bilaterally.  He had previously demonstrated the same levels 
of whispered voice hearing during his entrance examination in 
February 1956.  The only medical evidence concerning the 
appellant's hearing loss is found in the January 1994 private 
audiology report which does not mention any etiologic cause 
for the appellant's hearing loss or the approximate date of 
onset. 

A hearing loss meeting the definitional requirements of 
disability in 38 C.F.R. § 3.385 was first shown on private 
audiometric examination in January 1994, approximately 38 
years after service.  Thus, hearing loss was not shown in 
service or manifested to a degree of 10 percent within one 
year of service.

As previously noted, service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  However, "[a] claim for a disability cannot be 
well-grounded unless there is a medical opinion that links 
the current disability to the appellant's term of service.  
In the usual case this nexus would consist of a medical 
diagnosis of a current disability that 'looks backward' to an 
in-service disease or injury and links the two."  Martin v. 
Gober, 10 Vet. App. 394 (1997); Caluza, 7 Vet. App. at 506; 
Dean v. Brown, 8 Vet. App. 449, 455 (1995); Slater v. Brown, 
9 Vet. App. 240 (1996).  

In this regard, the appellant contends that he has a hearing 
loss which was caused by exposure to diesel electric power 
plants in service.  Where the determinative issue involves 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is possible or plausible is 
required.  Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  
The claimant does not meet this burden by merely presenting 
his lay opinion because he is not a medical health 
professional and his opinion does not constitute competent 
medical authority.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, his lay assertions cannot constitute 
cognizable evidence, and as cognizable evidence is necessary 
for a well-grounded claim, Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992), the absence of cognizable evidence renders a 
veteran's claim not well-grounded.  Furthermore, the 
appellant's assertions of hearing loss due to service are 
contradicted by the service separation examination and are 
not supported by any other objective evidence.  

Therefore, bilateral hearing loss is not shown by the 
evidence of record until many years after service and the 
appellant has not submitted competent medical evidence 
showing that he currently has bilateral hearing loss linked 
to exposure to diesel electric power plants in service or any 
other incident of service.  His claim for hearing loss is 
accordingly not well-grounded and consequently must be 
denied.  See Savage v. Gober, 10 Vet. App. 489 (1997); Caluza 
v. Brown, 7 Vet. App. 498 (1995).

In summary, the Board finds that the appellant does not meet 
all elements of a well-grounded claim, specifically that 
element requiring competent evidence of a nexus between 
current disability and service.  Therefore, this claim must 
be denied.

Where a claim is not well-grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  The Board notes that the 
RO notified the appellant in the June 1998 rating decision 
that that the service medical records were negative for any 
evidence of hearing loss and that there was no evidence of 
any nexus between the hearing loss and service.  The Board 
views that information, and the information contained in the 
July 1998 Statement of the Case and in this decision, as 
informing the appellant of the type of evidence needed thus 
satisfying Robinette v. Brown, 8 Vet. App. 69 (1995).  

In addition, in this case, unlike the situation in Robinette, 
the appellant has not put the VA on notice of the existence 
of any specific, particular piece of evidence that, if 
submitted, could make his claim well-grounded.  See also Epps 
v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the Board 
concludes that VA did not fail to meet its obligations under 
38 U.S.C.A. § 5103(a).

Since the appellant has failed to present competent medical 
evidence that he currently suffers from any hearing loss 
related to service, and since he has failed to present 
competent medical evidence that his claim is plausible, that 
is, he has failed to present medical evidence that links the 
current hearing loss to service, the claim for service 
connection for bilateral hearing loss must be denied as not 
well-grounded.  Dean v. Brown, 8 Vet. App. 449 (1995).


ORDER

The appellant's claim for service connection for bilateral 
hearing loss is denied as not being well-grounded.

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

